     Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 1 of 25 Page ID
                                      #:1284



 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   FELIX LEBRON, Deputy City Attorney (SBN 232984)
 4
   A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone (213) 978-7569
 7 Facsimile (213) 978-7011
   Felix.Lebron@lacity.org
 8
   Patricia.Ursea@lacity.org
 9
   Attorneys for Defendant, CITY OF LOS ANGELES
10
11                          UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA

13
     JANET GARCIA, GLADYS ZEPEDA,                 Case No.: 2:19-cv-6182-DSF-PLA
14                                                Assigned to Judge Dale S. Fischer
     MIRIAM ZAMORA, ALI EL-BEY, PETER
15   DIOCSON JR., MARQUIS ASHLEY, JAMES
     HAUGABROOK, individuals, KTOWN FOR           DECLARATION OF GORDON
16                                                HAINES ISO DEFENDANT CITY
     ALL, an unincorporated association,          OF LOS ANGELES’
17   ASSOCIATION FOR RESPONSIBLE and              OPPOSITION TO MOTION FOR
     EQUITABLE PUBLIC SPENDING an                 PRELIMINARY INJUNCTION
18
     unincorporated association,                  Concurrently Filed Documents:
19                                                   Memorandum of Points &
                    Plaintiffs,                        Authorities ISO Opposition
20                                                   Declarations ISO Opposition:
        vs.                                            Dermer, Wong, Pereida,
21 CITY OF LOS ANGELES, a municipal entity;            Ramirez, Rankin, Guerrero,
                                                       Haines, Medina, Banks, Bernal,
22 DOES 1-50,                                          Rodriguez, Diaz
               Defendant(s).                         Request for Judicial Notice
23                                                   Evidentiary Objections
24
                                                  Date: March 30, 2020
25                                                Time: 1:30 p.m.
                                                  Ctrm: 7D
26
27
28
      DECLARATION OF GORDON HAINES ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
     Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 2 of 25 Page ID
                                      #:1285



1      I, GORDON HAINES DECLARE:
2          1.     I am an Environmental Specialist III for the City of Los Angeles
3    Department of Public Works, Bureau of Sanitation’s (“LASAN”) Watershed Protection
4    Division. I have personal knowledge of the facts set forth in this Declaration except as to
5    those matters based upon my information and belief or upon my review of business
6    records, and if called upon to testify to the truth of these matters, I could and would
7    competently do so.
8          2.     I have worked for the City for 11 years and at LASAN’s Watershed
9    Protection Division (WPD) for the past 5 years as an Environmental Specialist III. My
10   duties as an Environmental Specialist III include managing the start-up, monitoring and
11   operations and maintenance activities for some of the City’s Clean Water Bond
12   (Proposition O) projects. As part of my duties, I coordinate operation and maintenance
13   activities for lake, wetland, and natural treatment systems and manage contracts related to
14   oversight, monitoring, evaluation, and operation and maintenance activities at City
15   Proposition O projects. These projects help the City and LASAN to comply with
16   stormwater permit (MS4) regulations.
17         3.     In my work at LASAN, one of the City projects that I have a management
18   role in monitoring and in operations and maintenance activities is the Harbor City
19   Greenway (which is also referred to as the Machado Lake Phase I (Wilmington Drain)
20   project). I am currently performing similar duties for at least three greenway and natural
21   treatment projects.
22         4.     A greenway is a “park-like” environment that also serves water quality
23   improvement purposes. While a greenway includes open space for the public, ADA-
24   accessible walking paths, and native plant habitat, a main purpose of a greenway project
25   is to capture and clean polluted urban runoff water and often also entails educating the
26   public on conservation, best management practices, and the role of native plants in
27   cleaning and conserving water and reducing pollution. A greenway project often includes
28   flood protection, water quality improvement components, and aesthetic and
                                                   1
                             DECLARATION OF GORDON HAINES
     Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 3 of 25 Page ID
                                      #:1286



1    recreational benefits.
2           5.     In regard to the Harbor City Greenway, the City restored a half-mile storm
3    channel to its former flood control capacity and constructed a greenway through funding
4    by Proposition O Clean Water Bond, and reimbursements from the Los Angeles County
5    Flood Control District as well as the State of California Department of Water Resources.
6    The greenway gives City residents access to 4.5 acres of green space and helps to clean
7    runoff water before it flows downstream into the Machado Lake ecosystem. The entire
8    project is over 20 acres and total project cost was $24,688,156.
9           6.     The purpose of this project is to improve stormwater quality, restore and
10   maintain flood control capacity, remove sediment and invasive vegetation, rehabilitate
11   native plant habitats, and provide open space for the community. The project included
12   the installation of a trash net system to capture the trash in upstream stormwater flows
13   and the restoration of habitat for federally endangered species of bird within the storm
14   channel. The greenway includes a landscaped walkway for public use that is also
15   adjacent to a watercourse and includes open space, recreational opportunities, as well as
16   wildlife viewing for the public.
17          7.     Attached as Exhibit 1 are true and correct copies of photographs of the
18   Harbor City Greenway, including the accessible portion to the public, which I took in
19   autumn 2015 shortly after opening.
20          8.     Within months of the opening of the Harbor City Greenway, the project
21   began to suffer from vandalism, theft, and illegal activities including camping. In the
22   beginning of 2018, the City witnessed an increase in the consequences of vandalism, theft
23   and illegal activities at the project site (both in areas open to the public and closed). I
24   have personally seen the damage to the project components and have an estimated
25   hundreds of pictures documenting this.
26          9.     Attached as Exhibit 2 are true and correct copies of photographs that I took,
27   or were taken by a maintenance contractor under my supervision as part of his regular
28   duties, that show damage to such items as stolen and destroyed solar power lighting, as
                                                    2
                              DECLARATION OF GORDON HAINES
     Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 4 of 25 Page ID
                                      #:1287



1    well as damage to landscaping and habitat (which threatens the success of the federally
2    and California protected endangered bird species covered by this project).
3          10.    The City obtained permits, including from California Department of Fish
4    and Wildlife, as part of this project that requires restoration and/or establishment of
5    habitat as well as ongoing management of this habitat. Destruction of the habitat by
6    illegal campers jeopardizes the City’s long-term permit compliance. In addition to the
7    laudable environmental purposes served by habitat restoration and maintenance
8    requirements that the City takes seriously, permit non-compliance could expose the City
9    to suspension or revocation of its California Fish and Wildlife issued Incidental Take
10   Permit (see, e.g., 14 Cal. Code of Regs. §783.7), or statutory penalties associated with an
11   unpermitted take of the protected bird species. The Endangered Species Act authorizes
12   courts to impose civil penalties of up to $25,000 for each knowing violation. 16 U.S.C. §
13   1540(a). If criminal charges are brought for knowing violations, a court may impose
14   fines of up to $50,000 and/or imprisonment for up to one year. Id. Other violations (i.e.,
15   non-knowing violations) may cost up to $500 per take. Id.
16         11.    There has been increased trash and debris disposal from illegal camping that
17   I have witnessed during the operational period of the project and that adversely impacts
18   the trash capture system as well as the parking lot, entrances and walkways of the
19   greenway. Trash capture is one of the water quality benefits of this project.
20         12.    In June 2018, the City closed public access to this project. Initially, the City
21   closed access because of safety concerns due to flood control reasons coupled with the
22   security issues posed by all of the vandalism in and around the greenway. The reason that
23   access remained closed to this day is because of the illegal camping, vandalism, storage
24   and dumping of items both inside and on the perimeter of the greenway that render this
25   area unsafe and not readily securable. I am familiar with the foregoing because I
26   informed the decision makers prior to the closure that due to the trespassing, vandalism
27   and theft issues, the City cannot lock the gates or keep them shut, the fences have holes,
28   and that the City could not maintain security of the area.
                                                   3
                             DECLARATION OF GORDON HAINES
     Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 5 of 25 Page ID
                                      #:1288



1          13.    I have personally received and/or been forwarded resident and stakeholder
2    complaints about the conditions at the greenway, including complaints about loss of
3    access, threats to public safety, and degradation of the community’s quality of life. For
4    example, attached as Exhibit 3 is a true and correct copy of an email chain containing
5    negative comments about these issues from representatives of the local chapter of the
6    Palos Verdes/South Bay Audubon Society and California Native Plant Society. I am
7    informed and believed that Council District 15, and the City’s Public Works Public
8    Affairs Office have received numerous constituent complaints, and other complaints have
9    been posted on LASAN’s social media sites. Examples of these social media postings are
10   included in Exhibit 4.
11         14.    Since the closure of public access to the greenway, the City has put a lot of
12   effort and expense to get the greenway back open and more efforts are planned. In
13   September 2018, I accompanied other LASAN personnel, LAPD officers, and Council
14   District 15 staff on a walkthrough of the greenway to assess damage, dumping, illegal
15   camping activities, and other concerns to consider whether there was any reasonable
16   ability to secure the facility from the impacts of all of these activities. Subsequently, the
17   City developed action items to manage and secure the facility for reopening to the public.
18   These include include repairs, replacements and upgrades to fences and gates, posting
19   signage, lighting, ongoing anti-graffiti mitigation and vegetation management according
20   to security recommendations. LASAN has been addressing these items since 2018, but
21   there is more to be done.
22         15.    Leading up to closure of the public access to the greenway, I regularly
23   requested (often on a monthly basis) assistance from the City’s HOPE teams to address
24   an increased need for removal of personal items, including many bulky items that were
25   stored or dumped in the area. New items appear in the greenway area almost daily. I
26   have witnessed and have had reports of dumped items accumulating daily.
27         16.    LAFD has also had to respond to fires caused by illegal activity and camps
28   in the Harbor City Greenway. Attached as Exhibit 5 is a true and correct copy of a
                                                    4
                              DECLARATION OF GORDON HAINES
      Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 6 of 25 Page ID
                                       #:1289


1    photograph in my records of such a fire being put out by LAFD in September 2019.
2           17.    In response to my request on a number of occasions, in addition to requests
3    by other City agencies about which I am generally aware, Los Angeles County has sent
4    response teams to address an ongoing number of trespassers in the channel.
5           18.    Aggressive and threatening individuals and hazardous items (i.e. sharps,
6    bio-waste) have endangered City workers, City contractors, and residents.
7           19.    The City received a lot of community support for this greenway project
8    located adjacent to a disadvantaged, heavily industrialized community. LASAN is
9    disappointed that the community access has been limited for legitimate security concerns,
1O and that the full benefit of the project has not been realized due to illegal activity,
11   including dumping of bulky items, trash and debris, food waste, hazardous materials, and
12   other illegal camping impacts.
13          20.    I declare under penalty of perjury under the laws of the United States of
14   America that the foregoing is true and correct to the best of my knowledge, and as to
15   those matters based upon my information and belief, I am informed and believe them
16   to be true and correct. Executed on March 9th, 2020 in Los Angeles, California.
17
18
19                                                       GORDON HAINES

20
21
22
23
24
25
26
27
28
                                                   5
                             DECLARATION OF GORDON HAINES
Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 7 of 25 Page ID
                                 #:1290




                           EXHIBIT 1




                                    pg 6
Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 8 of 25 Page ID
                                 #:1291




                                   pg 7
Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 9 of 25 Page ID
                                 #:1292




                                    pg 8
Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 10 of 25 Page ID
                                  #:1293




                                    pg 9
Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 11 of 25 Page ID
                                  #:1294




                                   pg 10
Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 12 of 25 Page ID
                                  #:1295




                           EXHIBIT 2




                                    pg 11
Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 13 of 25 Page ID
                                  #:1296




                                     pg 12
Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 14 of 25 Page ID
                                  #:1297




                                    pg 13
     Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 15 of 25 Page ID
                                       #:1298
                          '



••
           '       '      .

     ' '\:
               ...',, '
     ..'




                              ,
                                          pg 14
Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 16 of 25 Page ID
                                  #:1299




                                            @~U~@U~@~ ) ~r~ ~@
                                                            )




                                    pg 15
Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 17 of 25 Page ID
                                  #:1300




                                  pg 16
Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 18 of 25 Page ID
                                  #:1301




                           EXHIBIT 3




                                   pg 17
         Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 19 of 25 Page ID
                                           #:1302
                                                                                                            Gordon Haines <gordon.haines@lacity.org>



Re: Fw: [LACoBirds] Hermit Warbler at Harbor Park in Harbor City
1 message

David A. Sundstrom <dasundstrom@gmail.com>                                                                                  Wed, Feb 7, 2018 at 11:39 AM
To: David Quadhamer <dquadhamer@yahoo.com>
Cc: Gordon Haines <gordon.haines@lacity.org>, Lenny Arkinstall <lennyeva@earthlink.net>

 Hi David,

 Thanks for the link to Bernardo's pictures. His Mallard shots look like a reference standard!

 I also appreciate Bernardo's frank assessment of the area. As the saying goes, we only have one chance to make a first impression -- and with the
 homeless being so dominant we are scaring away families and the other intended recreational users.

 On the bright side, it is somewhat encouraging to see the amount of press and resources that are now being devoted to the homeless problem. Also,
 while the recreational war is being lost, at least we are providing some halfway decent habitat for birds.

 Best regards,

 David S.

 On Wed, Feb 7, 2018 at 9:56 AM, David Quadhamer <dquadhamer@yahoo.com> wrote:
  Hi David, Gordon and Lenny,

    This was posted to the LA County Birds Yahoo group. Thought you might be interested in Bernardo's description of the area.

    David



    ----- Forwarded Message -----
    From: "Bernardo Alps whalephoto@earthlink.net [LACoBirds]" <LACoBirds-noreply@yahoogroups.com>
    To: LACoBirds <LACoBirds@yahoogroups.com>
    Sent: Wednesday, February 7, 2018 1:18 AM
    Subject: [LACoBirds] Hermit Warbler at Harbor Park in Harbor City

    Hi all.

    On Tuesday afternoon I found a first-year Hermit Warbler in the North End Willows at Ken Mally Harbor Regional Park in
    Harbor City. The bird was roughly halfway between the Wilmington Drain and the condos to the east of the park, about 50
    meters south of Pacific Coast Highway, 33.790529, -118.286779.

    The area is not for the faint of heart. I tend to have a cordial relationship with homeless people on birding excursions, but
    this area is more like a post-apocalyptic nightmare out of a Mad Max movie.

    Photos in my eBird checklist, https://ebird.org/view/checklist/S42550498

    Take care,

    Bernardo


    --
    Bernardo Alps
    Wildlife Biologist
    California Whales & Wildlife
    www.photocetus.com
    bernardo.alps@gmail.com
    310.597.0449
    P.O. Box 1667
    San Pedro, CA 90733

    __._,_.___

    Posted by: Bernardo Alps <whalephoto@earthlink.net>

     Reply via web post • Reply to sender • Reply to group • Start a New Topic • Messages in this topic (1)



                                                                             pg 18
       Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 20 of 25 Page ID
                                         #:1303
                       Have you tried the highest rated email app?



    Cl                 With 4.5 stars in iTunes, the Yahoo Mail app is the highest rated email app
                       on the market. What are you waiting for? Now you can access all your
                       inboxes (Gmail, Outlook, AOL and more) in one place. Never delete an
                       email again with 1000GB of free cloud storage.


Unsubscribe: mailto:LACoBirds-unsubscribe@yahoogroups.com
Website: http://groups.yahoo.com/group/LACoBirds
Listowners: mailto:LACoBirds-owner@yahoogroups.com

For vacation suspension of mail go to the website. Click on Edit My Membership and set your mail option to No Email. Or, send a blank email to
these addresses:
Turn off email delivery: mailto:LACoBirds-nomail@yahoogroups.com
Resume email delivery: mailto:LACoBirds-normal@yahoogroups.com


    VISIT YOUR GROUP


YAHOO! GIROUPS                                                                                                 • Privacy • Unsubscribe • Terms of Use


.




__,_._,___




                                                                     pg 19
Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 21 of 25 Page ID
                                  #:1304




                           EXHIBIT 4




                                    pg 20
3/5/2020                               (15) Los Angeles
           Case 2:19-cv-06182-DSF-PLA Document      42-4Sanitation
                                                              Filed& Environment
                                                                      03/09/20- Posts
                                                                                  Page 22 of 25 Page ID
                                                  #:1305                                      4 11
           Los Angeles Sanitation & Environ…                               Adena     Home   Create
                                      Los Angeles Sanitation & Environment
                                      June 8, 2018 ·

                            Please note that the Harbor City Greenway is closed until further notice due
                            to unsafe conditions. We apologize for the inconvenience and will notify you
                            when it opens again. If you have any questions or concerns, you can reach
                            our Public Affairs Office at 213-978-0333.
                            Councilmember Joe Buscaino Harbor City, California Wilmington, California




Los Angeles
Sanitation &
Environment
@lacitysan
                                                  Like        Follow       Share
 Home

 Sign up for LA Sanitation…

 About                                                   Los Angeles Sanitation & Environment
                                                         September 21, 2017 at 6:11 PM ·
 Events                                                                                                                    Visito
                                               Ed P. Reyes River Greenway (before)
 Photos

 Videos

 Instagram                                                                                                                   Hi
                                                                                                                             thi
 Twitter
                                                                                                                             Lik
 Pinterest
                                                         Los Angeles Sanitation & Environment
                                                         June 8, 2018 at 4:00 PM ·
 Posts

 Groups                                         Please note that the Harbor City Greenway is closed
                                        7                                                   5 Comments
                                                until further notice due to unsafe conditions. We       3 Shares
 Poll                                           apologize for the inconvenience and will notify you when
                                                it opens again. If you have
                                               Like                          any questions or concerns,
                                                                        Comment                   Share
                                                                                                               +3            rec
 Community                                      you can reach our Public Affairs Office at… See More
                                                                                                                             Lik
                            Most Relevant
  Create a Page                                           7                                          5 Comments 3 Shares
                                      Write a comment...


                                      Amanda Olea Los   WelpAngeles     Sanitation
                                                              the homeless             & Environment
                                                                               have taken  that over too, it was
                                                       March   18, 2016 at 8:58  AM ·
                                      just a matter of time. Shame, so much time and $$ spent making it
                                      so nice for it to be now deemed unsafe. The civilized members of
                                             Councilmember
                                      the city                     Marqueece
                                               cant utilize the greenway    anywayHarris-Dawson's
                                                                                      unless you want Post
                                                                                                       to walk               Lik
                                      past that mess that the homeless have created. Neighborhood Greenway Path.…
                                             Attended  the ribbon-cutting for the Manchester
                                                                                                          2
                                      Like · Reply · 1y · Edited
                                                                                                                           Engl
https://www.facebook.com/pg/lacitysan/posts/                       pg 21                                                     1/2
3/5/2020                                  (15) Los Angeles
           Case 2:19-cv-06182-DSF-PLA Document         42-4Sanitation
                                                                 Filed& Environment
                                                                         03/09/20- Posts
                                                                                     Page 23 of 25 Page ID
                                                     #:1306
                                Saundra Parks But just like all our other complaints with the                                     Fran
           Los Angeles Sanitation & Environ…Los Angeles Sanitation &Home
                                                                     Environment                 4 11
                                                          Adena             Create
                                               homeless,  they ignore
                                                       December        us until
                                                                  20, 2019      they AM
                                                                           at 11:45  can’t
                                                                                        · because it’s deemed
                                               a health hazard or something. Never mind the paying tax                            Priva
                                               voters.
                                               CM  Paul Koretz, along with L.A. City Department of                                Cook
                                                                                                                 1                Face
                                               Public   Works
                                                Like · Reply · 1yPresident Kevin James, Los Angeles
                                               Sanitation & Environment Director & GM Enrique C.
                                                Amanda City
                                               Zaldivar,  OleaEngineer
                                                                  Saundra Parks  exactly.
                                                                           Gary Lee       It’s so
                                                                                     Moore,       disgusting
                                                                                                and          down
                                                                                                     community
                                                                                                                     +2
                                                that street along  side the greenway, trash   piled
                                               residents broke ground this morning on the… See More up, bikes on
                                               top of bikes, rv’s and people blatantly sitting out there using
                                               and exchanging drugs in plain sight. They use the portable
                                                   25                                                        1 Comment 3 Shares
                                               toilets across the way to use drugs in also, and I’m sure the
                                               city is paying for the security guards watching the damn
                                               portables wtf are they even being paid to do????
                                                        Los· 1y
                                                             Angeles Sanitation & Environment                    1
                                               Like · Reply
                                                        September 21, 2017 at 6:11 PM ·
Los Angeles
                                               Saundra Parks Idk. But no ones been able to give me an
Sanitation &                                   Ed P. Reyes River Greenway (after)
                                               answer about what happens when that funding for the 6
                                               month security runs out either. So seems like a whole lot of
Environment                                    wasted money and then they’ll be moved back in. Just like
@lacitysan                                     always.
                                                 Like
                                               Like           Follow
                                                    · Reply · 1y · Edited   Share
 Home
                                                   1
 Sign up for LA Sanitation…                     Write a reply...

 About                                                  Los Angeles Sanitation & Environment
                                      PJ Titialii Harbor
                                                      LosCity is beingSanitation
                                                           Angeles     overtaken by
                                                                                  & the homeless 😐
                                                                                     Environment
                                                       September 21, 2017 at 6:11 PM ·
 Events                               Like · Reply · 1yJuly 16, 2014 at 9:30 AM ·                                                 Visito
                                               Ed P. Reyes River Greenway (before)
 Photos                  ;
                                               What a beautiful day to visit the new LA River
                                               Headquarters greenway!
 Videos
                                               LA Stormwater's Post
 Instagram                                     The LA River Headwaters greenway in Canoga Park is open.…                            Hi
                                                                                                                                    thi
 Twitter
                                                   6
                                                                                                                                    Lik
 Pinterest
                                                        Los Angeles Sanitation & Environment
                                                        June 8, 2018 at 4:00 PM ·
 Posts
                                                         Los Angeles Sanitation & Environment
 Groups                                        Please note
                                                         Marchthat
                                                                30,the Harbor
                                                                    2014 at 7:00City
                                                                                 AM ·Greenway is closed
                                               until further notice due to unsafe conditions. We
                                               It's a beautiful dayinconvenience
                                                                     to visit the Ed and
                                                                                     P. Reyes    River
 Poll                                          apologize
                                               Greenway!
                                                           for the
                                                             …  See   More
                                                                                          will notify
                                               it opens again. If you have any questions or concerns,
                                                                                                      you when
                                                                                                                     +3             rec
 Community                                     you   can reach  our“greenway”
                                                                     Public AffairsisOffice at… See     More
                                               Lincoln   Heights                      underway      | The                           Lik
                                               Eastsider LA
  Create a Page                                         7                                                  5 Comments 3 Shares
                                               www.theeastsiderla.com

                                                   4                                                                 1 Comment

                                                        Los Angeles Sanitation & Environment
                                                        March 18, 2016 at 8:58 AM ·
                                                      Los Angeles Sanitation & Environment
                                               Councilmember    Marqueece
                                                      May 19, 2014           Harris-Dawson's
                                                                   at 12:06 PM ·             Post                                   Lik
                                               Attended the ribbon-cutting for the Manchester Neighborhood Greenway Path.…
                                               We're showing pg
                                                              off 22
                                                                  our new greenway at the Los
                                               Angeles-Glendale Water Reclamation Plant! You're all
                                                                                                                                  Engl
https://www.facebook.com/pg/lacitysan/posts/
                                                 l      t j i                                                                       2/2
Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 24 of 25 Page ID
                                  #:1307




                           EXHIBIT 5




                                pg 23
Case 2:19-cv-06182-DSF-PLA Document 42-4 Filed 03/09/20 Page 25 of 25 Page ID
                                  #:1308




                                 pg 24
